Dissenting Opinion by
Judge Craig:
I must respectfully dissent. The township has preordained appellant’s competitors as approved agencies, but has refused even to act upon appellant’s application for approval. The township has proceeded in an arbitrary and discriminatory manner.
Section 3(b) of the ordinance is the section which pre-named the two competitors as approved. Appellant was left only with a hope of being one of the “agencies which shall hereafter be approved by resolution of the Board of Supervisors” (board). Section 6(d) directs the board to “investigate the qualifications, method of operation, completeness of insurance coverage, and type of report before approving such agency.” No other provisions of the ordinance address the approval of agencies, and the court below found that “the Board has not published or otherwise promulgated any rules, regulations, requirements or criteria governing approval. ’ ’
Appellant tried to apply for designation as an approved agency. By letter of July 17, 1974, the assistant township manager informed appellant that its request was denied, his letter stating:
We have received your petition for acceptance as an Electrical Inspector for the Township.
At the present time, we are quite satisfied with the present inspection agencies doing the electrical inspection for this Township. If at any time we feel these agencies cannot handle all the electrical inspections in the Township, *405we will consider adding another agency. We will keep yonr petition on filé and consider you at that time.
Thus the door was shut upon appellant without the township even acting upon appellant’s application.
Although the ordinance does not expressly preclude non-approved agencies from doing business in the township, it clearly confers a considerable competitive advantage on those within the inspection industry who have received the imprimatur of the board. The court below rightly noted that the ordinance ‘ ‘ effectively permits only approved agencies to perform electrical inspections in the Township.” That impact on trade requires us to examine the ordinance carefully. Kroger Co. v. O’Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).
Therefore, with appellant’s right to do business as an inspection agency in West Goshen turning upon approval under the ordinance, a key issue, involving substantive and procedural due process, is the approval process under which, thus far, two other agencies have been approved without any kind of open proceeding, and appellant has similarly been rejected.
Closely related is the second issue posed by appellant; although couched variously in equal protection and due process terms, it is essentially the question of whether the inspection agency approval provisions of the ordinance lack sufficient standards so that an unlawful delegation of legislative power results. I address this latter question first.
The court below stated that “no specific standards are established in the Ordinance” as to extent of insurance or precise qualifications of personnel; still the court found the language of Section 6(d) to mark “boundaries sufficiently distinct to permit the Ordinance to be administered fairly and impartially.”
*406The court stated:
When we construe the operative language of the ordinance ... we think it quite clear that in order to' gain approval, an electrical inspection agency must show that its personnel are qualified to perform inspections, that inspections performed by it are complete, that it has insurance coverage, and that its reports are adequate.
I cannot agree with the lower court’s conclusion. For an agency’s “qualifications” (the ordinance term) to depend on its personnel being “qualified” (the trial court’s term) is tautological, equivalent to a statement that an agency will be approved if its personnel are approved. Similarly, when the court reads completeness of inspection as the standard giving meaning to “method of operation, ’ ’ finds existence of insurance coverage as the answer to “completeness of insurance coverage,” and considers that the “type of report” is proper if it is “adequate,” the adopted approach can be seen as circular.
Insofar as the ordinance speaks to the approval of agencies, it reposes an unjustified discretion in the board, and is thus an invalid exercise of the police power. As was said in Kellerman v. Philadelphia, 139 Pa. Superior Ct. 569, 575, 13 A.2d 84, 86 (1940):
[A]ny legislative enactment which vests in a person or body of persons free of any standard independent of his or their own mind and judgment the power of supplying, or giving force to . . . its terms falls beyond the limits of judicial approval . . . and is unconstitutional.
The Supreme Court of Pennsylvania, in Archbishop O’Hara’s Appeal, 389 Pa. 35, 48, 131 A.2d 587, 593 (1957), and this court, in Hauser v. Catasauqua Borough Zoning Hearing Board, 20 Pa. Common*407wealth Ct. 313, 318, 341 A.2d 566, 570 (1975), have both quoted with approval the following, from 8 E. McQuillin, Municipal Corporations (3rd Ed.) §25.62:
The fundamental rule [is] that an ordinance must establish a standard to operate uniformly and govern its administration and enforcement in all cases, and that an ordinance is invalid where it leaves its interpretation, administration or enforcement to the unbridled or ungoverned discretion, caprice or arbitrary action of the municipal legislative body. . . .
Although the ordinance appears generally valid, I believe that the provisions for approving private agencies are invalid unless and until adequate standards and procedures, to govern the approval of agencies in a constitutional manner, are added to the ordinance.
Even if adequate standards were in the ordinance, the approach of the township thus far has contravened principles of due process and equal protection. The selection, in the body of the ordinance itself, of the other two agencies, although legislatively framed, is in fact an administrative action for which there is no apparent justification.
I cannot share the lower court’s view that “designation of the two named agencies does not deny Atlantic-Inland or others the ability to gain approval.” The fact is that the designation of the named agencies through a “predetermination by the governing body” — as the lower court itself describes that action —and the township letter plainly limiting approved agencies to those already designated, clearly show that the township interpreted and applied the ordinance to create a closed class for at least an indefinite period. The approach is a denial of equal protection because it is closely analogous to that condemned in Morey v. Doud, 354 U.S. 457 (1957).
*408That letter of the assistant township manager, rejecting appellant’s application, has also put the township on record as not considering appellant’s application on the merits. Appellant, having been told, in effect, “Don’t call us; we’ll call you,” had no avenue other than to turn to the courts.
After-the-fact justifications, as later offered in court by the township, do not alter the fact that appellant was afforded no opportunity to present its qualifications on any orderly basis.
The township cannot properly assert, in support of its denial, its belated claims as to past practice of appellant with regard to the submission of inspection cards to the township before there was an ordinance. Granting that the township could have required such submissions to an appropriate office, such a requirement must be plainly spelled out by a due enactment. Baldwin Borough v. Mathews, 394 Pa. 53, 145 A.2d 698 (1958). Absent such authority, the purported policy of the township was simply precatory. Because the record reveals no basis in law for such a requirement, appellant’s practice might have been considered uncooperative, but it was not in disregard of any lawful obligation.
I agree that we should affirm the lower court’s dismissal of the mandamus complaint, because, with the approved agency provisions of the ordinance being invalid, there is no basis on which to command the township to perform any action in connection with agency approval.
However, those provisions of the ordinance relating to approved electrical inspection agencies, such as Section 3(b), and the references to such agencies in Section 6 and 8, are, I submit, invalid.
Therefore, in the equity case, I believe that administration of the invalid provisions should be enjoined.
*409Of course, the township could amend the ordinance to provide (1) measurable standards to govern the approval of private agencies and (2) an administrative procedure by which all applicants for that approval may have their qualifications considered on an equal and open basis. The administrative procedure for approving or disapproving an agency may be a simple, practical process employing written forms and such other mode of obtaining information as the township may ordain as appropriate. No formal hearing need be involved at the outset, but I note that the Local Agency Law, 2 Pa. C.S. §§551-555, affords a hearing opportunity to an applicant, at least after an administrative denial. Thereafter, judicial review would be governed by the Local Agency Law, 2 Pa. C.S. §§751-754.
'This decision was reached prior to the expiration of the term of office of Judge DiSalle.